DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed January 25, 2019. Claims 1-15 are pending. Claim 15 has been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/19, 10/15/19, 4/2/20, 6/7/21, 9/8/21, 4/13/22 and 7/26/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 16 & 18, the limitations “the connection member” render the claim indefinite; for example, from the limitations “at least one connection member” at line 13 of the claim, it is unclear whether the claim requires one or more than one connection member.
In regards to claim 7, at line 2, the limitations “the electrode” render the claim indefinite; for example, from the limitations “at least one electrode” at line 18 of claim 1 from which the claim depends, it is unclear whether the claim requires one or more than one electrode.
In regards to claim 8, at line 6, the limitations “the electrode” render the claim indefinite; for example, from the limitations “at least one electrode” at line 18 of claim 1 from which the claim depends, it is unclear whether the claim requires one or more than one electrode.
In regards to claim 10, at line 4, the limitations “wherein the power supply wire is provided in plural” renders the claim indefinite; for example, it is unclear whether there is one or more than one power supply wires. The Office suggests that Applicant amends the claim to read --wherein the power supply wire 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abunassar et al. (US 2014/0276747) (“Abunassar” hereinafter).
In regards to claim 1, Abunassar discloses a catheter 12, which elongates in one direction and has a proximal end and a distal end, the catheter 12 comprising: 
a first support member 50 located near the distal end of the catheter 12 and having a first hollow with both open ends; 
a second support member (i.e., distal end portion of shaft 16) located near the proximal end of the catheter 12 in comparison to the first support member 50 and having a second hollow with both open ends; 
an operating tube 68 configured to elongate in one direction and having a third hollow with both open longitudinal ends, the operating tube 68 being inserted into the first hollow and the second hollow and fixed to the first support member 50 or the second support member (i.e., distal end portion of shaft 16) to move the first support member 50 or the second support member (i.e., distal end portion of shaft 16) in a longitudinal direction; 
at least one connection member 22 having one end connected to the first support member 50 and the other end connected to the second support member (i.e., distal end portion of shaft 16), wherein when a distance between the first support member 50 and the second support member (i.e., distal end portion of shaft 16) decreases, at least a part of the connection member 22 is bent so that the bending portion becomes away from a central axis of the third hollow; 
at least one electrode 24 provided at the connection member 22 to generate heat (see at least par 0062); and 
a shaft body 16 located near the proximal end of the catheter 12 in comparison to the Application No. To Be AssignedPage 4 of 9second support member (i.e., distal end portion of shaft 16) to elongate in one direction, the shaft body 16 having a fourth hollow with both open longitudinal ends so that the operating tube 68 is inserted therein and movable in the longitudinal direction (see at least abstract, figs. 1, 4A-B & 9 and par 0040-0045, 0054-0055 & 0064).  
In regards to claim 2, Abunassar discloses the catheter 12 according to claim 1, further comprising: 
a guide wire 66 configured to elongate in one direction and inserted into the third hollow through both open ends of the operating tube 68 to be movable in the longitudinal direction inside the third hollow (see at least abstract, figs. 1, 4A-B & 9 and par 0041 & 0057).  
In regards to claim 3, Abunassar discloses the catheter 12 according to claim 1, wherein the operating tube 68 is fixed to the first support member 50 and is movable in the longitudinal direction inside the second hollow (see at least abstract, figs. 1, 4A-B & 9 and par 0055-0057).  
In regards to claim 7, Abunassar discloses the catheter 12 according to claim 1, further comprising: 
a power supply wire electrically connected to the electrode 24 to give a power supply path to the electrode 24 (see at least par 0042 & 0062).  
In regards to claim 15, Abunassar discloses a denervation apparatus, comprising the catheter 12 defined in claim 1 (see at least abstract, figs. 1, 4A-B & 9 and par 0040-0045, 0054-0055 & 0064).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Fuimaono et al. (US 2003/0125770) (“Fuimaono” hereinafter).
In regards to claim 4, Abunassar discloses the catheter 12 according to claim 1, that fails to explicitly teach a catheter wherein the operating tube includes: an inner tube configured to elongate in one direction and having the third hollow; a mesh tube having a mesh form and configured to surround an outer surface of the inner tube; and 
an outer tube configured to elongate in one direction and surround the outer surfaces of the inner tube and the mesh tube. However, Fuimaono teaches that it is known to provide a catheter 10 (see at least par 0020) wherein the operating tube 22 includes: an inner tube (i.e., inner layer) configured to elongate in one direction and having the third hollow; a mesh tube (i.e., braided stainless steel mesh) having a mesh form and configured to surround an outer surface of the inner tube (i.e., inner layer); and 
an outer tube (i.e., outer layer) configured to elongate in one direction and surround the outer surfaces of the inner tube (i.e., inner layer) and the mesh tube (i.e., braided stainless steel mesh) (see at least par 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar wherein the operating tube includes: an inner tube configured to elongate in one direction and having the third hollow; a mesh tube having a mesh form and configured to surround an outer surface of the inner tube; and an outer tube configured to elongate in one direction and surround the outer surfaces of the inner tube and the mesh tube as taught by Fuimaono since such a modification would amount to applying a known technique (i.e., as taught by Fuimaono) to a known device (i.e., as taught by Abunassar) ready for improvement to achieve a predictable result such as providing a catheter that constructed to provide desired degrees stiffness, flexibility, and/or torque transmission along the length thereof as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Abunassar discloses the catheter 12 according to claim 1,  that fails to explicitly teach a catheter wherein the shaft body 16 includes: an inner body configured to elongate in one direction and having the fourth hollow; a mesh body having a mesh form and configured to surround an outer surface of the inner body; and an outer body configured to elongate in one direction and surround the outer surfaces of the inner body and the mesh body.  However, Fuimaono teaches that it is known to provide a catheter wherein the shaft body 12 includes: an inner body configured to elongate in one direction and having the fourth hollow; a mesh body having a mesh form and configured to surround an outer surface of the inner body; and an outer body configured to elongate in one direction and surround the outer surfaces of the inner body and the mesh body (see at least abstract and par 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar wherein the shaft body 16 includes: an inner body configured to elongate in one direction and having the fourth hollow; a mesh body having a mesh form and configured to surround an outer surface of the inner body; and an outer body configured to elongate in one direction and surround the outer surfaces of the inner body and the mesh body as taught by Fuimaono since such a modification would amount to applying a known technique (i.e., as taught by Fuimaono) to a known device (i.e., as taught by Abunassar) ready for improvement to achieve a predictable result such as providing a catheter that constructed to provide desired degrees stiffness, flexibility, and/or torque transmission along the length thereof as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of West et al. (US 5,318,525) (“West” hereinafter).
Abunassar discloses the catheter 12 according to claim 1, that fails to explicitly teach a catheter wherein the operating tube includes: Application No. To Be AssignedPage 5 of 9an outer tube configured to elongate in one direction and having the third hollow; and a coil tube having a coil form and configured to surround an inner surface of the outer tube. 
However, West teaches that it is known to provide a catheter wherein the operating tube 10 includes: Application No. To Be AssignedPage 5 of 9an outer tube 34 configured to elongate in one direction and having the third hollow; and a coil tube 36 having a coil form and configured to surround an inner surface of the outer tube 34 (see at least figs. 1 & 3 and col. 5, lines 65-68 & col. 6, lines 1-13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar wherein the operating tube includes: Application No. To Be AssignedPage 5 of 9an outer tube configured to elongate in one direction and having the third hollow; and a coil tube having a coil form and configured to surround an inner surface of the outer tube as taught by West since such a modification would amount to applying a known technique (i.e., as taught by West) to a known device (i.e., as taught by Abunassar) ready for improvement to achieve a predictable result such as providing an operating tube that constructed to provide desired degrees stiffness, flexibility, and/or torque transmission along the length thereof as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Phan et al. (US 2005/0171536) (“Phan” hereinafter).
In regards to claim 8, Abunassar discloses the catheter 12 according to claim 7, wherein the shaft body further has a fifth hollow formed therein in the longitudinal direction, separately from the fourth hollow, and wherein the power supply wire is configured to be inserted into the fifth hollow and movable in the longitudinal direction, and is connected from the proximal end of the catheter to the electrode. However, Phan teaches that it is known to provide a catheter wherein the shaft body 12 further has a fifth hollow 38 formed therein in the longitudinal direction, separately from the fourth hollow 40, and wherein the power supply wire (32, 34, 36) is configured to be inserted into the fifth hollow 38 and movable in the longitudinal direction, and is connected from the proximal end of the catheter to the electrode 24 (see at least figs. 1-2 and par 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar wherein the shaft body further has a fifth hollow formed therein in the longitudinal direction, separately from the fourth hollow, and wherein the power supply wire is configured to be inserted into the fifth hollow and movable in the longitudinal direction, and is connected from the proximal end of the catheter to the electrode as taught by Phan in order to connect the electrode to an electrical connector to a suitable power supply and control apparatus.
In regards to claim 9, Abunassar discloses the catheter 12 according to claim 8, that fails to explicitly teach a catheter wherein the fifth hollow is provided at one outer side of the fourth hollow and is bent along an outer circumference of the fourth hollow.  
However, Phan teaches that it is known to provide a catheter wherein the fifth hollow 38 is provided at one outer side of the fourth hollow 40 and is bent along an outer circumference of the fourth hollow 40 (see at least figs. 1-2 and par 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar wherein the fifth hollow is provided at one outer side of the fourth hollow and is bent along an outer circumference of the fourth hollow as taught by Phan since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Dando et al. (US 2015/0306806) (“Dando” hereinafter).
In regards to claim 10, Abunassar discloses the catheter 12 according to claim 7, that fails to explicitly teach a catheter wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow. However, Dando teaches that it is known to provide a catheter 10 wherein the shaft body 22 is configured so that a central axis of the fourth hollow 12 coincides with a central axis of the catheter 10, and wherein the power supply wire is provided in plural so that the power supply wires (i.e., electrical wires) are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow 12 (see at least figs. 3-6 and par 0035 & 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow as taught by Dando since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
In regards to claim 11, Abunassar discloses the catheter 12 according to claim 10, that fails to explicitly teach a catheter wherein the power supply wires are inserted between an inner surface and an outer surface of the shaft body and are fixedly coupled to the shaft body. However, Dando teaches that it is known to provide a catheter wherein the power supply wires (i.e., electrical wires) are inserted between an inner surface and an outer surface of the shaft body 22 and are fixedly coupled to the shaft body 22 (see at least figs. 3-6 and par 0035 & 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow as taught by Dando since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
Claim(s) 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Kunis et al. (US 2006/0111703) (“Kunis” hereinafter).
In regards to claim 10, Abunassar discloses the catheter 12 according to claim 7, that fails to explicitly teach a catheter wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow. However, Kunis teaches that it is known to provide a catheter 22 wherein the shaft body 34 is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter 22, and wherein the power supply wire 39 is provided in plural so that the power supply wires 39 are arranged to be spaced apart from each other by a predetermined angle (i.e., 72º) on the basis of the central axis of the fourth hollow (see at least figs. 2-13 and par 0021-0022 & 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow as taught by Kunis since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
In regards to claim 12, Abunassar discloses the catheter 12 according to claim 10, that fails to explicitly teach a catheter wherein the power supply wires are inserted between an inner surface and an outer surface of the operating tube and are fixedly coupled to the operating tube.  However, Kunis teaches that it is known to provide a catheter wherein the power supply wires 39 are inserted between an inner surface and an outer surface of the operating tube 44 and are fixedly coupled to the operating tube 44 (see at least figs. 8-9 and par 0022). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar wherein the power supply wires are inserted between an inner surface and an outer surface of the operating tube and are fixedly coupled to the operating tube as taught by Kunis since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Mauch (US 2012/0197246).
While Abunassar discloses the catheter 12 according to claim 7, wherein the power supply wire 22 is provided in contact with an outer surface of the operating tube 68 (see at least figs. 4A-B and par 0041 & 0055), Abunassar discloses the catheter according to claim 7, that fails to explicitly teach a catheter Application No. To Be AssignedPage 7 of 9wherein the catheter further comprises a thermally shrinkable film having a thermally shrunken form to surround outer sides of the power supply wire and the operating tube.  
However, Mauch teaches that it is known to provide a catheter 104 Application No. To Be AssignedPage 7 of 9wherein the catheter 104 further comprises a thermally shrinkable film 123 having a thermally shrunken form to surround outer sides (127, 118) of the power supply wire 128 and the operating tube 114 (see at least fig. 1 and par 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar wherein the catheter further comprises a thermally shrinkable film having a thermally shrunken form to surround outer sides of the power supply wire and the operating tube as taught by Mauch in order to hold and form a tapered distal tip of the catheter, which facilitates insertion into the body.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Condie et al. (US 2013/0296679) (“Condie” hereinafter).
Abunassar discloses the catheter 12 according to claim 1, that fails to explicitly teach a catheter further comprising: a deflection wire configured to elongate in one direction and having a distal end fixed to a distal end of the shaft body and a proximal end exposed outwards at a proximal end of the shaft body, the deflection wire being configured to be movable in the longitudinal direction inside the shaft body. 
However, Condie teaches that it is known to provide catheter further comprising: a deflection wire 48 configured to elongate in one direction and having a distal end fixed to a distal end of the shaft body 16 and a proximal end exposed outwards at a proximal end of the shaft body 16, the deflection wire 48 being configured to be movable in the longitudinal direction inside the shaft body 16 (see at least fig. 1 and par 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar further comprising: a deflection wire configured to elongate in one direction and having a distal end fixed to a distal end of the shaft body and a proximal end exposed outwards at a proximal end of the shaft body, the deflection wire being configured to be movable in the longitudinal direction inside the shaft body as taught by Condie in order to control, deflect, steer, or otherwise manipulate the distal portion of the catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791